Citation Nr: 1826873	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to August 1997 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Review of the record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  See September 2012 VA treatment record.  Because these records may be relevant to the Veteran's appeal, the Board finds that a remand is necessary so that they may be obtained and reviewed by the Agency of Original Jurisdiction (AOJ).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran asserts that his psychiatric disorder is caused or aggravated by his service-connected right knee disabilities and tinnitus.  In December 2016, he submitted an opinion from a private psychologist that supports this contention; however, VA treatment records indicate he has anxiety and depression related to the diagnosis of multiple sclerosis, a nonservice-connected disability.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Based on the foregoing, the Board finds that a VA examination is needed to clarify the nature and etiology of the Veteran's psychiatric disorder. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any psychiatric disorder that may be present.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present psychiatric disorder is etiologically related to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present psychiatric disorder is caused or chronically worsened by the Veteran's service-connected right knee disabilities, tinnitus, and/or bilateral hearing loss.  

The Board notes that the Veteran has multiple sclerosis, which is a nonservice-connected disorder, and that VA treatment record note depression and anxiety related to that diagnosis.  The examiner is requested to distinguish the psychiatric symptoms due to his multiple sclerosis from the symptoms due to his service-connected disabilities.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

A rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and any opinion provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




